Title: To Alexander Hamilton from Francis Gibson, 31 December 1799
From: Gibson, Francis
To: Hamilton, Alexander


          
            Sir
            Carlisle 31st Decr. 1799
          
          I am still at this place and much better of the disease although not so well as to travel in cold weather I hope my next report will be from my former station at Fort Mifflin whither I shall repair the Moment I am fit for duty
          I have the Honor to be with respect your obedient Sevant—
          
            Francis Gibson Lieut
            2d Regt Art & Engs.
          
          Major Genl. Hamilton
        